Citation Nr: 0004276	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 1969 
and from June 1973 to June 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

The veteran's claims of entitlement to service connection for 
a right knee disability and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are addressed in the remand attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
hemorrhoids has been developed.

2.  The evidence does not show that the veteran has large or 
thrombotic hemorrhoids or that his hemorrhoids are productive 
of persistent bleeding, anemia, or fissures.



CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his hemorrhoids are more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for hemorrhoids by 
means of a March 1978 rating decision, which assigned a 
noncompensable disability rating.  The veteran established 
entitlement to an increased rating of 10 percent by means of 
a January 1979 rating decision.  The veteran established 
entitlement to an increased rating of 20 percent by means of 
an October 1985 rating decision.  A September 1986 rating 
decision reduced the veteran's rating for hemorrhoids to 
noncompensable.  That rating was continued by a June 1998 
rating decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Hemorrhoids are evaluated pursuant to the 
criteria found in Diagnostic Code 7336 of the Schedule.  
38 C.F.R. § 4.114 (1999).  Under those criteria, a rating of 
20 percent is warranted where the evidence shows hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  A rating of 10 percent is warranted where the 
evidence shows large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A noncompensable rating is warranted where the 
evidence shows mild or moderate hemorrhoids.  38 C.F.R. 
§ 4.114 (1999).

An April 1998 VA examination notes that the veteran had 
hemorrhoids for a long period of time.  He had surgery in 
1965 and a second operation in 1975 or 1976.  He was told 
later that he had an anal fissure which was treated with 
medication and required no surgery.  The veteran stated he 
occasionally had some prolapse when he tended to be very 
constipated.  Normally his bowels moved regularly once or 
twice per day.  He used stool softeners when they were 
available.  He denied any rectal bleeding and he denied any 
soilage or accidental discharge of feces or fecal 
incontinence.  He said that occasionally when he had been 
constipated and had some prolapse, on very rare events he had 
required digital reduction of the prolapsed hemorrhoids.  
They at times caused him some discomfort and again, this was 
mostly when he was constipated.  The rectal examination 
revealed an external hemorrhoid skin tag on the right side of 
the veteran's anal verge which measured 1.5 centimeters by 
1.5 centimeters and did not bleed and was not particularly 
tender.  The rectal examination was otherwise normal except 
there seemed to be a slight area of scar located in the 
midline posteriorly.  Sphincter tone was normal.  There were 
no internal hemorrhoids noted.  No blood was noted.  The 
examiner diagnosed external hemorrhoids.

The Board finds that the criteria for a compensable rating 
for hemorrhoids are not met.  The April 1998 examination did 
not find large or thrombosed hemorrhoids which are required 
for a compensable rating.  Furthermore, that examination did 
not find that the veteran's hemorrhoids were productive of 
persistent bleeding, anemia, or fissures.  Therefore, the 
Board finds that the veteran's hemorrhoids are no more than 
mild or moderate, which warrants the current noncompensable 
rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for 
hemorrhoids are not met and the veteran's claim for an 
increased (compensable) rating for hemorrhoids is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

At his October 1999 personal hearing before the undersigned, 
the veteran stated that he was treated by VA shortly after 
separation from service for a right knee disability.  The 
Board feels that any VA treatment records should be sought 
prior to adjudicating the veteran's claim.  The Board makes 
no finding as to whether or not the veteran's claim is well 
grounded as it appears that the evidence of record is 
incomplete.

The Board notes that the veteran has also claimed entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities.  That claim is dependent upon the veteran's 
service-connected disabilities and is thus inextricably 
intertwined with the veteran's pending claim of entitlement 
to service connection for a right knee disability.  
Therefore, the veteran's claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is held in abeyance pending completion of the 
action sought in this remand.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a right 
knee disorder since his first separation 
from service.  After securing the 
necessary releases, the RO should obtain 
these records.  The RO should also 
request any medical records from VA 
providers relating to treatment of a 
right knee disability since the veteran's 
first separation from service.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

